- significant index number department of the treasury o tax estnet ano oivision internal_revenue_service washington d c mar re taxpayer dear this letter constitutes notice that approval has been granted for your request for a 5-year automatic_extension for amortizing the unfunded liabilities as of date for the above-named pian which are described in sec_431 b2 b and b of the internal revenus code code and sec_304 bk2 b and b of the employee_retirement_income_security_act_of_1974 erisa this extension is effective with the plan_year beginning date this extension applies to the amortization charge bases as identified in your application submission established as of date with a total outstanding balance of dollar_figure as of that date the extension of the amortization periods of the unfunded liabilities of the ptan was granted in accordance with sec_431 of the code section d xa of the code requires the secretary to extend the period of time required to amortize any unfunded lability of a plan for a period of time not in excess of years if the plan submits an application meeting the criteria stated in sec_431 the plan kas submitted the required information to meet the criteria in sec_431 d b including a certification from the plan's actuary that i absent the extension under subparagraph a the plan would have an accumulated funding deficiancy in the current pian year or any of the succeeding plan years ii the plan_sponsor has adopted a plan to improve the plan's funding status iii the plan is projected to have sufficient assets to timely pay expected benefits and anticipated expenditures over the amortization period as extended and iv the notice required under paragraph a has been provided we have sent a copy of this letter to the manager se authorized representative pursuant to a power_of_attorney on file in this office to the manager and to your this ruling is directed only to the taxpayer that requested it sec_6110 kk3 of the internal_revenue_code provides that it may not be used or cited by others as precedent if you require further assistance in this matter please contact sincerely yours david m ziegler manager ep actuarial group cc
